In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (G. Aronin, J.), entered May 27, 1999, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $100,000.
Ordered that the judgment is affirmed, with costs.
The defendants argue that the Supreme Court abused its discretion in permitting, inter alia, evidence of injury to the plaintiff’s left knee despite the fact that no such injury was indicated in the bill of particulars. However, “leave to amend a bill of particulars is ordinarily to be freely given in the absence of prejudice or surprise” (Kyong Hi Wohn v County of Suffolk, *447237 AD2d 412). There was no showing of prejudice or surprise, and the determination constituted a provident exercise of discretion (see, Kyong Hi Wohn v County of Suffolk, supra).
The defendants’ remaining contentions are without merit. Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.